DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant has submitted amendments to the claims. Applicant has submitted a terminal disclaimer and thus has obviated the double patent rejection over US PAT. 10,809,589. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, 6, 8, 12-14, 17-21, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Martel (SCIENTIFIC PROGRAMMING LAB NOTES LECTURE NOTES, September, 2004, https://www.soest.hawaii.edu/martel/Courses/GG250/, https://www.soest.hawaii.edu/martel/Courses/GG250/gg250_lab_10_ppt.pdf).

Regarding claims 2, 12 and 19, Gustavsson teaches An apparatus/ non-transitory computer readable medium/method for tinting a tintable window comprising: at least one window controller having circuitry (0081), wherein the at least one window controller is configured to: 
operatively couple to the tintable window (0002, 0005, 0099); 
receive, a drive parameter (0101 “which always occurs prior to the parameter determination stage and the charging or discharging stage, environmental conditions, such as temperature or light, the present transmittance level of the ECD and ageing effects of the ECD are characterized”); 
compare, the drive parameter received with sets of stored drive parameters (0104 “measured reference voltage V.sub.ref gives information about the present ECD state. The measured probing voltages V.sub.probe depends on the properties of the ECD, such as temperature, age etc. The probing voltages V.sub.probe, or rather the difference between the probing voltages and the reference voltage thus reflect the impact the probe stage pulses have on the ECD. By analysing such results in the parameter determination stage, properties of the ECD can be concluded and suitable control parameters…can be determined”) arranged in a data structure of data elements to form a comparison (0105 “method uses the difference between a last probing voltage and the reference voltage as an input to a "lookup-table" having suitable control parameters pre-stored”), [the data structure having at least three dimensions] including a first dimension corresponding to target transmissivity values (0059 “A target voltage V.sub.set, corresponding to a certain target transmittance level of the ECD is set”), a second dimension corresponding to current transmissivity values (0101 “the present transmittance level of the ECD and ageing effects of the ECD are characterized”, 0067, 0070), and a third dimension (0105 “control parameters pre-stored”); 
utilize, the comparison to identify a stored power profile that corresponds to the drive parameter received, wherein the stored power profile is included in a data element of the data elements (0105) and wherein the stored power profile specifies one or more voltage or current characteristics for transitioning the tintable window from an initial state to a target state (0073 “the changes of the threshold voltage V.sub.thr can be totally omitted. V.sub.thr is then selected equal to the target set voltage V.sub.set.”,  0074 “This can be illustrated by FIG. 5B. In step 210, control parameters are provided as in the previous embodiment… In step 218, it is determined whether the measured voltage V.sub.meas has reached the targeted constant threshold voltage V.sub.thr”, 0059 “A target voltage V.sub.set, corresponding to a certain target transmittance level of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested”)
and apply, the power profile identified to tint the tintable window (0100) to the target state (0059).
Gustavsson does not teach the data structure having at least three dimensions. 
	Martel does teach the data structure having at least three dimensions (slides 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson with the three dimensional memory matrices of Martel since Martel teaches that three dimensional matrices are useful for representing a function of 3 variables (slide 1). 

Regarding claims 3/13/20, Gustavsson and Martel teach the apparatus/non-transitory computer readable medium/method of claims 2/12/19.
Gustavsson teaches wherein the drive parameter comprises at least one of a present outside temperature, a present inside temperature, or a transition rate (0101, 0110 “It provides for a rapid optical modulation and allows for changes of the optical state to any arbitrary transmittance level. The method may take ageing and environmental parameters, such as light intensity, temperature etc., into account every time the optical mode is switched”, 0049). 
Regarding claim 4/14/21, Gustavsson and Martel teach apparatus/non-transitory computer readable medium/method of claims 2/12/19.
Gustavsson and Martel further teach wherein the third dimension of the data structure (Martel slides 1-2) corresponds to temperature (Gustavsson 0101, 0110).

Regarding claim 6/18 Gustavsson and Martel teach the apparatus/non-transitory computer readable medium of claims 2/12.
Gustavsson teaches wherein the first dimension and/or the second dimension of the data structure is divided into at least three (3) target optical states (0015 “general object of the present invention is to provide faster switching between colored and bleached states…provide a control method capable of stopping the coloration process at arbitrary transmittance levels”, these three states correspond to 3 target optical states of the first dimension).

Regarding claim 8/17/24, Gustavsson and Martel teach apparatus/non-transitory computer readable medium/method of claims 2/12/19.
Gustavsson teaches wherein the drive parameter comprises at least one of a thickness, a size, a shape, an age, and a number of cycles experienced by an electrochromic construct of the tintable window (0101, 0110 “It provides for a rapid optical modulation and allows for changes of the optical state to any arbitrary transmittance level. The method may take ageing and environmental parameters, such as light intensity, temperature etc., into account every time the optical mode is switched”, 0049).

Claims 5, 15 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Martel (SCIENTIFIC PROGRAMMING LAB NOTES LECTURE NOTES, September, 2004, https://www.soest.hawaii.edu/martel/Courses/GG250/, https://www.soest.hawaii.edu/martel/Courses/GG250/gg250_lab_10_ppt.pdf) in further view of Ahmed (US PUB. 20050268629). 

Regarding claims 5/15/22, Gustavsson and Martel teach apparatus/non-transitory computer readable medium/method of claims 2/12/19.
Martel further teaches wherein the third dimension of the data structure is divided (slides 1-2) [into three (3) or more temperature ranges.]
While Gustavsson teaches temperature based control of the tint of a window, Gustavsson and Martel do not explicitly teach [into three (3) or more temperature ranges.
Ahmed teaches wherein the third dimension of the data structure is divided (taught by Martel) into three (3) or more temperature ranges (fig. 15, 0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the three dimensional memory matrices of Martel with the storage of temperature slices of Ahmed since the Ahmed teaches a means for better control of fluctuations in the building control network which allows for more rapid moderation of disturbances (0010). 

Claims 7, 16 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Martel (SCIENTIFIC PROGRAMMING LAB NOTES LECTURE NOTES, September, 2004, https://www.soest.hawaii.edu/martel/Courses/GG250/, https://www.soest.hawaii.edu/martel/Courses/GG250/gg250_lab_10_ppt.pdf) in further view of Demiryont (US PAT. 4923289). 

Regarding claims 7/16/23, Gustavsson and Martel teach apparatus/non-transitory computer readable medium/method of claims 2/12/19.
Gustavsson and Martel do not teach wherein the drive parameter comprises a thickness of an electrochromic pane of the tintable window.
Demiryont teaches wherein the drive parameter comprises a thickness of an electrochromic pane of the tintable window (4:1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the three dimensional memory matrices of Martel with the thickness based tinting operation of Demiryont since Demiryont teaches that it is advantageous to have a device which is capable of providing different percent reduction of radiation in different regions of the device which provides a gradient of intensity of coloration in different regions (3:35-40).

Claims 9-11 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Martel (SCIENTIFIC PROGRAMMING LAB NOTES LECTURE NOTES, September, 2004, https://www.soest.hawaii.edu/martel/Courses/GG250/, https://www.soest.hawaii.edu/martel/Courses/GG250/gg250_lab_10_ppt.pdf) in further view of Moskowitz (US PUB. 20100302624).

Regarding claim 9, Gustavsson and Martel teach the apparatus of claim 2. 
Gustavsson and Martel do not teach wherein the at least one controller comprises a higher hierarchy controller configured to control at least one lower hierarchy controller at least in part by transmitting at least one digital command comprising (i) a command to increase a tint of the tintable window, (ii) a command to decrease the tint of the tintable window, and/or (iii) a command to operate in an automatic mode, which at least one digital command is transmitted from the at least one higher hierarchy controller to the at least one lower hierarchy controller.
	Moskowitz teaches wherein the at least one controller comprises a higher hierarchy controller configured to control at least one lower hierarchy controller at least in part by transmitting at least one digital command (0105 “The Master Control Point sends opacity modification commands to one or more of the Hierarchical Control Points which in turn communicate with several lower level Hierarchical Control Points and eventually to each of the individual controllers within its realm of control”) comprising (i) a command to increase a tint of the tintable window, (ii) a command to decrease the tint of the tintable window, and/or (iii) a command to operate in an automatic mode, wherein the at least one digital command is transmitted from the higher hierarchy controller to the at least one lower hierarchy controller (0092 “provide window tinting information and additional sensor data to the external system and to allow the external system to request adjustments to tinting levels around the building or adjust room lighting under its control…by sending the proper commands through the Hierarchical network to effect the changes requested by the external Intelligent Energy Control System”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the three dimensional memory matrices of Martel with the light transparency of windows controller architecture teachings of Moskowitz since Moskowitz teaches a means for fine control of the suspended particle characteristics such as switching speed and power consumption (abstract). 

Regarding claims 10/25, Gustavsson, Martel, and Moskowitz teach the apparatus/method of claim 9/19.
Moskowitz teaches wherein the higher hierarchy controller is further configured to communicate with a building management system including at least one of a lighting system, a heating system, a cooling system, a ventilation system, a power system, and/or a security system (0081 “The MBCP can be made to appear as a controllable lighting system to lighting industry standard DMX based Intelligent Control System. These systems already have support for creating and saving scripts of special effects in support of multi-media lighting shows.”), and wherein the at least one controller is configured to modify the power profile identified based at least in part on feedback from the building management system (0092).
Regarding claim 25, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the three dimensional memory matrices of Martel with the light transparency of windows controller architecture teachings of Moskowitz since Moskowitz teaches a means for fine control of the suspended particle characteristics such as switching speed and power consumption (abstract).

Regarding claim 11, Gustavsson, Martel, and Moskowitz teach the apparatus of claim 9.
Moskowitz further teaches wherein the higher hierarchy controller is further configured to transmit the drive parameter to the at least one lower hierarchy controller (0105).

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 and 8 that Gustavsson does not specify one or more voltage or current characteristics for transitioning the tintable window from an initial state to a target state since Gustavsson teaches identifying an initial set of voltage threshold values as stopping criterion for an iterative process in order to achieve the set voltage. 
Examiner respectfully disagrees with this analysis. Under broadest reasonable interpretation, the iterative process of Gustavsson to reach a target tinting state reads onto the claim since the claim broadly recites “power profile specifies one or more voltage or current characteristics for transitioning the tintable window from an initial state to a target state”. Having an iterative voltage parameter corresponds to a power profile with one or more voltage characteristics since there are plural voltage characteristics under broadest reasonable interpretation. Therefore, Gustavsson teaches the amended claim language. 
However, as a service to the applicant, the Office further shows how Gustavsson is capable of having a power profile having one voltage characteristic for transitioning the tintable window. As shown in the rejection above, Gustavsson also teaches a means where the threshold voltage value is set to the target voltage value and the changes of the threshold voltage, the iterative process mentioned, is omitted (0073). Gustavsson further teaches that the target voltage value is the voltage value to reach a certain target transmittance level of the ECD (0059). Therefore, Gustavsson teaches the argued language. 
Therefore claims 2-25 are rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116